 

Exhibit 10.3

 

Amendment No. 5
to NOTE AND WARRANT PURCHASE Agreement

 

This Amendment No. 5 to Note and Warrant Purchase Agreement is dated as of
July 28, 2017 to be effective as of July 18, 2017, and is between CTI Industries
Corporation, an Illinois corporation (the “Company”); CTI Supply, Inc., an
Illinois corporation f/k/a CTI Helium, Inc., and a Wholly-Owned Subsidiary of
the Company, in its capacity as a guarantor (the “Subsidiary Guarantor”); and
BMO PRIVATE EQUITY (U.S.), INC., a Delaware corporation (the “Purchaser”).

 

The Company and the Purchaser entered into a Note and Warrant Purchase Agreement
dated as of July 17, 2012 (as amended, restated, supplemented or otherwise
modified prior to the effective date hereof, the “Purchase Agreement”), under
which, among other things, the Company sold to the Purchaser and the Purchaser
purchased from the Company a note in the aggregate principal amount of
$5,000,000.

 

In connection with the Purchase Agreement, the Subsidiary Guarantor entered into
a Guaranty dated as of July 17, 2012 (the “Subsidiary Guaranty”), under which,
among other things, the Subsidiary Guarantor guarantees the prompt and complete
payment and performance of the Obligations.

 

The parties now desire to amend the Purchase Agreement in certain respects.

 

The parties therefore agree as follows:

 

1.            Definitions. Defined terms used but not defined in this agreement
are as defined in the Purchase Agreement.

 

2.            Amendments to Purchase Agreement. (a) The definition of “Operative
Documents” in Section 5.1 of the Purchase Agreement is hereby amended and
restated to read in its entirety as follows:

 

“             “Operative Documents” means this Agreement, the Note, the Warrant
Conversion Note (if any), the Warrant, the Subsidiary Guaranties, the Collateral
Documents, the Side Letter and all other documents, instruments and agreements
executed by or on behalf of the Company and delivered concurrently herewith or
at any time hereafter to or for the Purchaser or any Affiliate of Purchaser, all
as amended, restated or supplemented from time to time.

 

 

 

 

“Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness for Borrowed Money of the Company and its
Subsidiaries, on a consolidated basis, at such time, plus all Indebtedness for
Borrowed Money of any other person or entity which is directly or indirectly
guaranteed by the Company or any of its Subsidiaries or which the Company or any
of its Subsidiaries has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which the Company or any of its Subsidiaries
has otherwise assured a creditor against loss. For purposes of this Agreement,
(a) “Total Funded Debt” includes (i) the 2016 CTI–Merrick Debt and the 2016
CTI–Schwan Debt, and (ii) subject to clause (b)(iii) below, the Obligations, but
(b) “Total Funded Debt” does not include (i) any Excluded Flexo VIE Debt, (ii)
the Subordinated Debt owing to John H. Schwan and Stephen M. Merrick described
in Section 8.7(f) or (iii) that portion of the Obligations, if any, evidenced by
the Warrant Conversion Note (it being understood and agreed that all other
Obligations, including, without limitation, those Obligations evidenced by the
Note shall be included in the calculation of Total Funded Debt hereunder).”

 

(b)           Section 5.1 of the Purchase Agreement is hereby amended by
inserting each of the following new definitions in the appropriate alphabetical
order:

 

“            “2017 Extension Period” means the period from and including the
Amendment No. 5 Effective Date through and including the Maturity Date.

 

“Amendment No. 5” means an Amendment No. 5 to Note and Warrant Purchase
Agreement dated as of July 28, 2017, to be effective as of July 18, 2017,
between the Company, CTI Helium, and the Purchaser.

 

“Amendment No. 5 Effective Date” means July 18, 2017, which is the effective
date of Amendment No. 5.

 

“Side Letter” means that certain Consent and Acknowledgement dated as of July
28, 2017 to be effective as of the Amendment No. 5 Effective Date, by and among
the Senior Lender, the Purchaser and the Company.

 

“Warrant Conversion Note” means a promissory note in an aggregate principal
amount required by the Warrant issued to the Purchaser by the Company in
connection with an exercise of the Put Notice (as defined in the Warrant) under
the Warrant and the corresponding conversion thereafter to debt in accordance
with (and as more particularly described in) the Warrant, as revised by the Side
Letter, as such promissory note may be amended, restated, replaced, substituted
or otherwise modified from time to time. ”

 

(c)          A new Section 8.29 is hereby added to the Purchase Agreement
immediately following Section 8.28 thereof to read as follows:

 

 2 

 

 

“Section 8.29         2017 Extension Period; Engagement of Financial Consultant.

 

(a)          The Company shall engage, for the duration of the 2017 Extension
Period (or any shorter period approved in writing by the Purchaser), at the
Company’s expense, an independent consultant of recognized standing selected by
the Company and reasonably acceptable to the Purchaser (the “Financial
Consultant”) to provide business financial planning and other advisory services
to the Company and its Subsidiaries.

 

(b)          Without limitation, duplication, or derogation of Section 8.5
hereof, during the 2017 Extension Period the Company shall, and shall cause each
Subsidiary to, furnish to the Purchaser and its duly authorized representatives
such information respecting the business and financial condition of the Company
and its Subsidiaries as the Purchaser may reasonably request; and without any
request, shall furnish to the Purchaser:

 

(i)          as soon as available, and in any event no later than July 20, 2017
(or any later date approved in writing by the Purchaser), an engagement letter,
in form and substance (including scope of work) reasonably satisfactory to the
Purchaser, with respect to the engagement by the Company of the Financial
Consultant, duly executed by the Company and the Financial Consultant;

 

(ii)         as soon as available, and in any event no later than July 31, 2017
(or any later date approved in writing by the Purchaser), a report, in
reasonable detail and in form reasonably satisfactory to the Purchaser, either
prepared by the Financial Consultant or prepared by the Company and verified by
the Financial Consultant, and in any event certified to by the Company’s chief
financial officer or such other officer acceptable to the Purchaser, showing
analyses of the following with respect to the Company and its Subsidiaries:
(A) revenue and profitability by customer and product line;
(B) expense-reduction and margin-improvement initiatives; and
(C) working-capital improvements;

 

(iii)        as soon as available, and in any event no later than July 31, 2017
(or any later date approved in writing by the Purchaser), and thereafter as soon
as available and in any event by the first Business Day of each week (unless
otherwise approved in writing by the Purchaser), a 13-week cash flow forecast,
in reasonable detail and in form reasonably satisfactory to the Purchaser,
showing projected cash receipts and cash disbursements (including referencing
line item sources and uses of cash) of the Company and its Subsidiaries over the
immediately succeeding 13-week period, together with a reconciliation of actual
cash receipts and cash disbursements of the Company and its Subsidiaries from
the prior week against the then-current forecast of the Company and its
Subsidiaries (and showing any deviations on a cumulative basis and providing a
written explanation of the variances), either prepared by the Financial
Consultant or prepared by the Company and verified by the Financial Consultant,
and in any event certified to by the Company’s chief financial officer or such
other officer acceptable to the Purchaser;

 

 3 

 

 

(iv)        as soon as available, and in any event by the first Business Day of
each week (or any later date approved in writing by the Purchaser), an accounts
receivable and accounts payable aging, prepared by the Company and certified to
by its chief financial officer or such other officer acceptable to the
Purchaser;

 

(v)         as soon as available, and in any event no later than August 15, 2017
(or any later date approved in writing by the Purchaser), a copy of the
Company’s strategic plan to address before the end of the 2017 Extension Period
(as defined in the Senior Credit Agreement) the pending maturities of the
Obligations and the Senior Debt, such strategic plan to be in reasonable detail
prepared by the Company and in form reasonably satisfactory to the Purchaser;

 

(vi)        as soon as available, and in any event no later than August 31, 2017
(or any later date approved in writing by the Purchaser), evidence, in form and
substance satisfactory to the Purchaser, of the Company’s having taken action
satisfactory to the Purchaser to implement and effect the strategic plan
described in clause (v) above; and

 

(vii)       as soon as available, and in any event no later than September 15,
2017 (or any later date approved in writing by the Purchaser), a collateral
checklist, a perfection certificate, and updated schedules to this Agreement,
each in reasonable detail and in form and substance reasonably satisfactory to
the Purchaser.

 

(c)          The Company shall cause the management of the Company and its
Subsidiaries to meet with the Financial Consultant and the Purchaser, in person
or by telephone, at such reasonable times and reasonable intervals as the
Company may determine, but at least once per week by telephone during the 2017
Extension Period (or less frequently as approved in writing by the Purchaser).”

 

3.            Fee. As consideration for the (x) consent of the Purchaser to the
Senior Lender Tenth Amendment (as defined below) and (y) amendments to the
Purchase Agreement to be effected by this agreement, the Company shall pay to
the Purchaser a fee in an amount equal to the product of (a) $834,666, times (b)
11.5% per annum, compounded daily, which fee shall accrue on a daily basis
commencing on the date hereof and continuing thereafter until the earlier of (i)
the date of receipt by the Company of a Put Notice (as such term is defined in
the Warrant), or such later date, when a promissory note is issued by the
Company to the Purchaser evidencing the obligations under the Warrant in
accordance with the terms and conditions of the Side Letter and otherwise in
form and substance acceptable to the Purchaser (the “Warrant Note”) and (ii)
October 17, 2017, and be fully earned upon the execution of this agreement by
the Purchaser, and due and payable upon the earlier of (x) January 17, 2018 and
(y) indefeasible payment in full in cash of the Warrant Note. The foregoing fee
shall be nonrefundable once paid.

 

4.            Reaffirmation of Subsidiary Guaranty. The Subsidiary Guarantor
hereby expressly does each of the following:

 

 4 

 

 

(1)consents to the execution by the Company and the Purchaser of this agreement;

 

(2)acknowledges that the “Indebtedness” (as defined in the Subsidiary Guaranty)
includes all of the “Obligations” under and as defined in the Purchase
Agreement, as amended from time to time (including as amended by this
agreement);

 

(3)acknowledges that the Subsidiary Guarantor does not have any set-off,
defense, or counterclaim to the payment or performance of any of the obligations
of the Company under the Purchase Agreement or the Subsidiary Guarantor under
the Subsidiary Guaranty;

 

(4)reaffirms, assumes, and binds itself in all respects to all of the
obligations, liabilities, duties, covenants, terms, and conditions contained in
the Subsidiary Guaranty;

 

(5)agrees that all such obligations and liabilities under the Subsidiary
Guaranty continue in full force and that the execution and delivery of this
agreement to, and its acceptance by, the Purchaser will not in any manner
whatsoever do any of the following:

 

(A)impair or affect the liability of the Subsidiary Guarantor to Purchaser under
the Subsidiary Guaranty;

 

(B)prejudice, waive, or be construed to impair, affect, prejudice, or waive the
rights and abilities of the Purchaser at law, in equity, or by statute against
the Subsidiary Guarantor pursuant to the Subsidiary Guaranty; or

 

(C)release or discharge, or be construed to release or discharge, any of the
obligations and liabilities owing to the Purchaser by the Subsidiary Guarantor
under the Subsidiary Guaranty; and

 

(6)represents and warrants that each of the representations and warranties made
by the Subsidiary Guarantor in any of the documents executed in connection with
the Note and the other Operative Documents remain true and correct as of the
date of this agreement.

 

5.            Representations and Warranties. To induce the Purchaser to enter
into this agreement, the Company hereby represents to the Purchaser as follows:

 

(1)that the Company is duly authorized to execute and deliver this agreement and
is and will continue to be duly authorized to borrow monies under the Purchase
Agreement, as amended by this agreement, and to perform its obligations under
the Purchase Agreement, as amended by this agreement;

 

(2)that the execution and delivery of this agreement and the performance by the
Company of its obligations under the Purchase Agreement, as amended by this
agreement, do not and will not conflict with any provision of law or of the
articles of organization or operating agreement of the Company or of any
agreement binding upon the Company;

 

(3)that the Purchase Agreement, as amended by this agreement, is a legal, valid,
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforceability might be limited by
bankruptcy, insolvency, or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies;

 

 5 

 

 

(4)that the representation and warranties set forth in Section 6 of the Purchase
Agreement, as amended by this agreement, and Section 6 of the Senior Credit
Agreement, as amended, in each case are true and correct with the same effect as
if those representations and warranties had been made on the date hereof, except
that all references to the financial statements mean the financial statements
most recently delivered to the Purchaser and except for changes specifically
permitted under the Purchase Agreement, as amended by this agreement;

 

(5)that the Company has complied with and is in compliance with all of the
covenants set forth in the Purchase Agreement, as amended by this agreement,
including the covenants stated in section 8 of the Purchase Agreement; and

 

(6)that as of the date of this agreement no Default and no Event of Default
under Section 10 of the Purchase Agreement, as amended by this agreement, has
occurred or is continuing.

 

6.            Conditions. The effectiveness of this agreement is subject to
satisfaction of the following conditions:

 

(1)that the Purchaser has received the following:

 

(A)a copy of this agreement, duly executed by the parties;

 

(B)a copy of an amendment to the Senior Credit Agreement (the “Senior Lender
Tenth Amendment”) and each of the other documents required to be delivered in
accordance with that amendment, each in form and substance satisfactory to the
Purchaser and duly executed by all applicable Persons;

 

(C)a consent under the subordination and intercreditor agreement in respect of
the BMO Mezzanine Debt, in form and substance satisfactory to the Purchaser,
duly executed by all applicable Persons;

 

(D)a side letter in form and substance acceptable to the Purchaser from Senior
Lender and acknowledged and agreed to by the Company that includes (x) a consent
regarding permitting the Purchaser to (1) exercise its put right under the
Warrant at any time and (2) at such time, convert the value of such put right
under the Warrant to indebtedness constituting “Subordinated Debt” under the
Senior Subordination Agreement pursuant to the issuance of a promissory note by
the Company in favor of the Purchaser, (y) the agreement by the parties thereto
to the corresponding terms in respect of such “Subordinated Debt” and promissory
note, including, without limitation, a non-default interest rate of no less than
11.5% per annum, compounded daily, and (z) the agreement of the Senior Lender to
exclude the new “Subordinated Debt” related to the Warrant Note from the
calculation of the Total Leverage Ratio; and

 

(E)all other documents, certificates, resolutions, and opinions of counsel as
the Purchaser requests;

 

 6 

 

 

(2)that the Company has paid, and the Purchaser has received, the fees and
expenses of counsel for the Purchaser in an amount equal to $30,800.00; and

 

(3)that all legal matters incident to the execution and delivery of this
agreement are satisfactory to the Purchaser and its counsel.

 

7.          General. (a) This agreement and the rights and duties of the parties
hereto are governed by, and are to be construed in accordance with, the internal
laws of State of Illinois without regard to principles of conflicts of laws.
Wherever possible each provision of the Purchase Agreement and this agreement is
to be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of the Purchase Agreement and this agreement is
prohibited by or invalid under any such law, that provision will be deemed
ineffective to the extent of that prohibition or invalidity, without
invalidating the remainder of that provision or the remaining provisions of the
Purchase Agreement and this agreement.

 

(b)          This agreement is an Operative Document.

 

(c)          This agreement binds each party and their respective successors and
assigns, and this agreement inures to the benefit of each party and the
successors and assigns of the Purchaser.

 

(d)          Except as specifically modified or amended by the terms of this
agreement, the terms and provisions of the Purchase Agreement, the Subsidiary
Guaranty, and the other Operative Documents are incorporated by reference herein
and in all respects continue in full force and effect. The Company, by execution
of this agreement, hereby reaffirms, assumes, and binds itself to all of the
obligations, duties, rights, covenants, terms, and conditions contained in the
Purchase Agreement and the other Operative Documents to which it is a party.

 

(e)          Each reference in the Purchase Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import, and each reference to the
Purchase Agreement in any and all instruments or documents delivered in
connection therewith, are deemed to refer to the Purchase Agreement, as amended
by this agreement.

 

(f)          The Company shall pay all costs and expenses in connection with the
preparation of this agreement and other related loan documents, including,
without limitation, reasonable attorneys’ fees and time charges of attorneys who
are employees of the Purchaser or any affiliate or parent of the Purchaser. The
Company shall pay any and all stamp and other taxes, UCC search fees, filing
fees, and other costs and expenses in connection with the execution and delivery
of this agreement and the other instruments and documents to be delivered
hereunder, and agrees to save the Purchaser harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or
omission to pay such costs and expenses.

 

(g)          The Company hereby waives and releases any and all current existing
claims, counterclaims, defenses, or set-offs of every kind and nature which it
has or might have against the Purchaser arising out of, pursuant to, or
pertaining in any way to the Purchase Agreement, any and all documents and
instruments in connection with or relating to the foregoing, or this agreement.
The Company hereby further covenants and agrees not to sue the Purchaser or
assert any claims, defenses, demands, actions, or liabilities against the
Purchaser arising out of, pursuant to, or pertaining in any way to the Purchase
Agreement, any and all documents and instruments in connection with or relating
to the foregoing, or this agreement.

 

 7 

 

 

(h)          The parties may sign this agreement in several counterparts, each
of which will be deemed an original but all of which together will constitute
one instrument. Receipt of an executed signature page to this agreement by
facsimile or other electronic transmission will constitute effective delivery of
that executed signature page. Electronic records of executed Operative Documents
(including this agreement) maintained by the Purchaser will be deemed to be
originals.

 

[Signature pages follow]

 

 8 

 

 

(Signature Page to Amendment No. 5 to Note and Warrant Purchase Agreement)

 

The parties are signing this Amendment No. 5 to Note and Warrant Purchase
Agreement effective as of the effective date stated in the introductory clause.

 

  CTI INDUSTRIES CORPORATION       By: /s/ John H. Schwan   Name: John H. Schwan
  Title: Chairman/CEO         CTI SUPPLY, INC.   (f/k/a CTI Helium, Inc.)      
By: /s/ John H. Schwan   Name: John H. Schwan   Title: Vice President        
BMO PRIVATE EQUITY (U.S.), INC.       By: /s/ Jason Swanson   Name: Jason
Swanson   Title: Managing Director

 



 

